DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In line 4 of paragraph 46, it is believed that “632” is meant to read --742--.
In line 9 of paragraph 53, it is believed the word “to” should be removed.
Appropriate correction is required.
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:
In lines 3 and 4 of claim 4, it is the word “a” should be changed to --the--, as the first and second positions have already been described in claim 1.
In line 2 of claim 10, it is believed the word “defines” should be changed to --define--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US Pat 4,200,330).
Scott discloses a vehicle for carrying silage or refuse (see Col. 1, lines 8-14) having a cargo bed 20, or “chassis”, and a load retaining assembly 10, or “body assembly”, coupled to the chassis and having a cover 30 to cover an opening of the load retaining assembly 10, or “body assembly”. The cover 30 is part of a “door system” comprised of a cover 30 panel and a linear actuator 40 that is powered by the vehicle electric system (see Col. 4, lines 10-11) to move the cover 30 panel between a first position in which the cover 30 panel extends across the opening and a second position in which the cover 30 panel does not extend across the opening (see Col. 2, line 66-Col. 3, line 2). The linear actuator 40 is located along the longitudinal centerline of the cover 30 panel (see Figure 2) and is powered by an electric motor, having “a ball bearing screw to convert rotary motion into linear motion” (see Col. 3, lines 33-41).
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (US PG Pub 2013/0336751).
Price discloses a front loading refuse collection vehicle 10 having a storage bin 14, or “refuse compartment”, attached to the chassis of the vehicle. The storage bin 14, or “refuse compartment”, has an opening 18 and a cover 120 formed by a plurality of panels 122 that is moved between a first position in which the cover 120 extends across the opening 18 and a second position in which the cover 120 does not extend across the opening 18 by an electric actuator 21 (see Paragraph 16, lines 6-11) that can be a rack and pinion mechanism driven by an electric motor (see Paragraph 21, lines 6-8).
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klassen (US Pat 5,328,228).
Klassen discloses a vehicle 58 with a truck bed capable of carrying refuse and having a “refuse compartment” with an opening; the opening is covered by a cover comprised of a tarp 22, or “panel”, and moved between a first position in which the tarp, or “panel”, extends across the opening (see Figure 1) and a second position in which the tarp 22, or “panel”, does not extend across the opening (see Figure 2A) by a drive means 66, or “actuator”. The drive means 66, or “actuator”, is a drive pulley 66 driven by an electric motor 74 (see Col. 5, lines 46-48) and coupled to a roller pulley 52 through a cable 62.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Pat 4,200,330) in view of Hoyne (US Pat 6,227,608).
Scott discloses a vehicle for carrying silage or refuse (see Col. 1, lines 8-14) having a cargo bed 20, or “chassis”, and a load retaining assembly 10, or “body assembly”, coupled to the chassis and having a cover 30 to cover an opening of the load retaining assembly 10, or “body assembly”. The cover 30 is part of a “door system” comprised of a cover 30 and a linear actuator 40 that is powered by the vehicle electric system (see Col. 4, lines 10-11) to move the cover 30 between a first position in which the cover 30 extends across the opening and a second position in which the cover 30 does not extend across the opening (see Col. 2, line 66-Col. 3, line 2). The linear actuator 40 is powered by an electric motor, having “a ball bearing screw to convert rotary motion into linear motion” (see Col. 3, lines 33-41).
Scott fails to disclose that there are two linear actuators used to reposition the cover between the first and second positions.
Hoyne discloses a wagon 1 having a chassis 2 and a box-shaped material container body 4 mounted on the chassis 2. The box-shaped material container body 4 has a cover 10 and first and second rams 12 are used to move the cover 10 between a first position in which the cover 10 extends across the opening (see Figures 6, 7 and 9) and a second position in which the cover 10 does not extend across the opening (see Figure 1). The rams 12 are located on opposed sides of the cover 10 and work together to move the cover 10.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the load retaining assembly of Scott with two linear actuators, one on each opposing end of the cover, so that the linear actuators might work together, as taught by Hoyne, in order to reduce the force applied by a single actuator and extend the life of the actuator.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat 5,238,359) in view of Russell et al. (US Pat 5,040,843).
Chen discloses a garbage truck 2 having a chassis 21 and a garbage container 6, or “body assembly defining a refuse compartment”, having a cover 80 that moves between a first position in which the cover 80 extends across an opening in the garbage container 6 and a second position in which the cover 80 does not extend across the opening in the garbage container 6 by means of a power operated driving unit (see Col. 5, lines 7-12). The cover 80 is comprised of a plurality of slats 801, or “flexible panel”, and a chain means 811, or “chain linkage”, coupled to the slats 801, or “flexible panel”, while the power operated driving unit can be an electric motor that engages the chain means 811 by a rotary shaft 82, or “drive gear”, which is coupled to sprockets 81, or “output gears”, which are driven by the electric motor and coupled to and drive the shaft 82, or “drive gear”.
Chen fails to disclose an electric energy system and that the flexible panel interfaces with a panel track and is stored in a panel housing having a generally spiral shaped panel track in which the flexible panel and chain linkage are stored while in the second position.
Russell et al. disclose a cover 10 for an opening 14 of the load space 16 for a vehicle 12 capable of carrying refuse. The cover is comprised of a plurality of panels 42 linked to another and when the cover is not extending over the opening 14 of the load space 16, it is housed in an enclosure 26, or “housing”, having spiral walls 120, 122, or “panel tracks” in a “generally spiral shape” (see Figures 3 and 4). The cover is operated by an electric motor and transmission assembly 108 that is wired into the electrical system of the vehicle 12 (see Col. 3, lines 31-34).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to connect the electric motor of Chen to electrical system of the vehicle, as taught by Russell et al., to avoid the need for a secondary power source that is both bulky and costly.
Regarding claims 10 and 11, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the cover of Chen, as modified by Russell et al., to include a housing having panel tracks in a generally spiral shape in which to the store the cover with its panel and chain linkage when it does extend over the opening, as taught by Russell et al., in order to reduce the amount of space needed to store the cover.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyne in view of Scott.
Hoyne discloses a wagon 1 having a chassis 2 and a box-shaped material container body 4 mounted on the chassis 2. The box-shaped material container body 4 has a door 10 and first and second actuators 12 are used to move the door 10 between a first position in which the door 10 extends across the opening (see Figures 6, 7 and 9) and a second position in which the door 10 does not extend across the opening (see Figure 1). The door 10 is comprised of a rigid panel 10 and a sealing flap 51, or “flexible panel”, that is located vertically higher than the rigid panel when in the second position and is coupled to the rigid panel.
Hoyne fails to disclose an electrical energy system and that the actuators are electric.
Scott discloses a vehicle for carrying silage or refuse (see Col. 1, lines 8-14) having a cargo bed 20, or “chassis”, and a load retaining assembly 10, or “body assembly”, coupled to the chassis and having a cover 30 to cover an opening of the load retaining assembly 10, or “body assembly”. The cover 30 is part of a “door system” comprised of a cover 30 and a linear actuator 40 that is powered by the vehicle electric system (see Col. 4, lines 10-11) to move the cover 30 between a first position in which the cover 30 extends across the opening and a second position in which the cover 30 does not extend across the opening (see Col. 2, line 66-Col. 3, line 2). The linear actuator 40 is powered by an electric motor, having “a ball bearing screw to convert rotary motion into linear motion” (see Col. 3, lines 33-41).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to equip the vehicle of Hoyne with an electrical energy system and electric actuator to move the door, as taught by Scott, to provide a reliable and cost effective means of actuation.
Claims 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nolen et al. (US Pat 1,740,779) in view of Scott.
Nolen et al. disclose a dumping, or “refuse”, vehicle having a chassis 10 and a body 12 in which a compartment is defined for storing refuse with an opening to provide access to the refuse compartment; the opening is covered by doors 29-30 and coupled to the body 12 by hinges 28. The doors 29-30 move between a first position in which the door extends across the opening and a second position in which the door does not extend across the opening along the frame 18, or “rail”. The door is comprised of two doors 29, 30 that are coupled together by a second plurality of hinges and are parallel to one another in the first position and are pivoted relative to one another in the second position (see lines 86-93).
Nolen et al. fail to disclose an electrical energy system and an electric ball screw actuator.
Scott discloses a vehicle for carrying silage or refuse (see Col. 1, lines 8-14) having a cargo bed 20, or “chassis”, and a load retaining assembly 10, or “body assembly”, coupled to the chassis and having a cover 30 to cover an opening of the load retaining assembly 10, or “body assembly”. The cover 30 is part of a “door system” comprised of a cover 30 and a linear actuator 40 that is powered by the vehicle electric system (see Col. 4, lines 10-11) to move the cover 30 between a first position in which the cover 30 extends across the opening and a second position in which the cover 30 does not extend across the opening (see Col. 2, line 66-Col. 3, line 2). The linear actuator 40 is powered by an electric motor, having “a ball bearing screw to convert rotary motion into linear motion” (see Col. 3, lines 33-41).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to equip the vehicle of Nolen et al. with an electrical energy system and a ball screw actuator attached to the door system, as taught by Scott, to facilitate the opening of the door automatically to avoid contact with an unsanitary surface.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyne, as modified by Scott, in view of Hoch (US Pat 3,913,969).
Hoyne, as modified by Scott, discloses a wagon 1 having a chassis 2 and a box-shaped material container body 4 mounted on the chassis 2. The box-shaped material container body 4 has a door 10 and first and second electric actuators 12 are used to move the door 10 between a first position in which the door 10 extends across the opening (see Figures 6, 7 and 9) and a second position in which the door 10 does not extend across the opening (see Figure 1). The door 10 is comprised of a rigid panel 10 and a sealing flap 51, or “flexible panel”, that is located vertically higher than the rigid panel when in the second position and is coupled to the rigid panel.
Hoyne, as modified by Scott, fails to disclose that the electric actuators are connected to the hinges.
Hoch discloses a dump truck 10 capable of carrying refuse with an open topped box body 11 having a closure member 14, or “door”, above the opening. The closure member 14, or “door”, is moved between a first position in which the closure member 14 extends across the opening and a second position in which the closure member 14 does not extend across the opening by hydraulic operating members 16 that are connected to the hinges 39 (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to connect the electric actuators of Hoyne, as modified by Scott, to the hinges, as taught by Hoch, in order to reduce the amount of space required by the actuators in the refuse compartment.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 20 recites a refuse vehicle comprised of a chassis and a body assembly having a refuse compartment with an opening covered by a door having a first panel and a second panel pivotally connected to one another by a plurality of hinges and having an electric motor coupled to the hinges to provide torque to the hinges. The door is pivotally connected to the body assembly by a different set of hinges and moves between a first position in which the two panels are parallel to one another and extend across the opening and a second position in which the panels are pivoted relative to one another and do not extend across the opening. The prior art does not properly teach or suggest an electric motor applying torque to a door comprised of two panels attached to a refuse vehicle in the manner recited, making claim 20 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fliegl, Jr. (US PG Pub 2015/0130210) discloses a transfer trailer having an opening and a covering for the opening that is opened using a rack and pinion mechanism. Mulvaney (US Pat 6,848,734) discloses a cover for a load space having a flexible panel comprised of a plurality of slats and a housing for the flexible panel with a panel track in a generally spiral shape. Medlen et al. (US Pat 8,876,217) discloses a cover assembly for an open top container comprised of a door opened by a plurality of actuators spaced on opposed ends of the door panel. Martin (US Pat 5,076,174) discloses a flexible cover for an open top of a vehicle having a plurality of panels coupled to the body of the container by a plurality of hinges. Smith (US Pat 4,230,359) discloses a front end loader refuse vehicle having two doors hinged attached to the refuse compartment of the vehicle and opened by hydraulic actuators. Sims (US Pat 4,302,044) discloses a transport truck with an open top container having a cover comprised of two doors movable between a first position in which the doors extend across the opening and a second position in which the doors do not extend across the opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612